DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The US Patents 8,191,280 & 8,359,766 listed in the information disclosure statement filed 2/20/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because these patents are not existing.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed spacing member in claim 55, line 3; the claimed gap in claim 55, line 5  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 68-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 55 recites a plurality of spray-dried particles (claim 55, lines 13-14). Claim 68 depends to claim 55 and recites a spray-dried particle. It is unclear the particle recited in claim 68 and the particles recited in claim 55 are the same or different ones. Claim 69 directs to a pharmaceutical product produced by the method of claim 55. However, this limitation is unclear because the method of claim 55 does not recite any pharmaceutical ingredient and using the method of claim 55 would not result a pharmaceutical product. Claims 68-69 are product claims. However, the claims 68-69 failed to recite any structure or composition of the claimed spray-dried particle and pharmaceutical product. Therefore, the metes and bounds of claims 68-69 are unclear. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 55, 59, 62-63, 65-69 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hubbard, Jr. et al. (US 2013/0056158 A1).
Hubbard et al. discloses a method of spray drying using a single-use drying chamber (Fig. 4, abstract), comprising: providing a gas inlet manifold (Fig. 4, 140; Figs. 5A-5C, 300) comprising a gas passageway (Fig. 4, paragraph [0047], 142; Figs. 5A-5C, within 310) with a gas outlet (Figs. 5B, 5C, at 312) and a spacing member 302 (Fig. 5B) that extends laterally from the gas passageway; securing the single-use drying chamber 102” (Fig. 4) to the laterally-extending spacing member 302 to establish a gap between an inner surface of an inlet end of the single-use drying chamber 102” and an outside surface of the gas passageway (Figs 4, 5A-5C); directing a spray liquid through a spray liquid passageway 214 to an atomizer 144 positioned adjacent the gas outlet (Fig. 4), the spray liquid passageway including a proximal portion coupled to a spray liquid reservoir 210 and a distal portion coupled to the atomizer 144 (Fig 4); forming a plurality of droplets using the atomizer 144  and directing the plurality of droplets into the single-use drying chamber 102” (Figs. 3-4, paragraphs [0044], [0047]); introducing a drying gas through the gas passageway 142 and out the gas outlet into the single-use drying chamber 102” to at least partially dry the plurality of droplets and form a plurality of spray-dried particles (paragraph [0053]); and directing the spray-dried particles out of an outlet of the single-use drying chamber 102” (Fig. 4, paragraph [0054]), wherein the single-use drying chamber has an inner surface comprising a polymeric material (paragraphs [0045], [0089]).  
For claim 59, Hubbard, Jr. et al. disclose the drying gas is introduced into the single-use drying chamber at a temperature of 112°C (paragraph [0047]) which is greater than 100°C.  
For claim 62, Hubbard, Jr. et al. discloses the polymeric material is a thermoplastic material (paragraph [0090] discloses polyvinyl chloride which is a thermoplastic material).  
For claim 63, Hubbard, Jr.  discloses the polymeric material is a flexible material and the introduction of the drying gas into the single-use drying chamber inflates the single-use drying chamber to define an enclosed volume (paragraph [0090]).  
For claim 65, Hubbard, Jr. et al. discloses polyvinyl chloride, it is known polyvinyl chloride has melting point of 100-260°C which is less than 300°C.  
For claim 66, Hubbard, Jr. et al. further discloses performing one or more of the following steps: sterile filtering the spray liquid before being directed to the atomizer; sterile filtering the drying gas before being introduced into the single-use drying chamber; and removing the single-use drying chamber from sterile packaging before securing the circumferential surface of the single-use drying chamber to the laterally-extending spacing member of the gas inlet manifold (paragraph [0052] discloses fluid line 214 is sterilized, paragraph [0053] discloses drying gas filter 270 is sufficient to sterilize the dried heated air).  
 	For 67,  Hubbard, Jr. et al. discloses a spray drying head assembly 480 having at least a portion of the gas passageway (lower end of the air manifold 406) extends into the single-use drying chamber so that the gas outlet of the gas passageway is located within the single-use drying chamber (Figs. 10A, 10B). 
For claim 68, Hubbard, Jr. et al. discloses a spray-dried particle 119 produced by the method of claim 55.  
For claim 69, see paragraph [0113] of Hubbard, Jr. et. al. for a pharmaceutical product produced by the method of claim 55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over by Hubbard, Jr. et al. (US 2013/0056158 A1).
Regarding claims 56-58, Hubbard et al. discloses the invention essentially as claimed as discussed above. Hubbard et al. further discloses the spacing member extends sufficiently from an exterior surface of the gas passageway to establish a circumferential gap between the inner surface of the inlet end of the single-use drying chamber to the outside surface of the gas passageway of a length that is greater than 100% of a radius of the gas passageway  (Fig. 5B). However, Hubbard, Jr. et al. does not expressly disclose the circumferential gas between the inner surface of the inlet end of the single-use drying chamber to the outside surface of the gas passageway of a length that is greater than 50% and less than 200% of a radius of the gas passageway or is greater than 75% and less than 200% of a radius of the gas passageway  or is greater than 100% and less than 200% of a radius of the gas passageway.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the circumferential gas between the inner surface of the inlet end of the single-use drying chamber to the outside surface of the gas passageway of a length that is greater than 50% and less than 200% of a radius of the gas passageway or is greater than 75% and less than 200% of a radius of the gas passageway or is greater than 100% and less than 200% of a radius of the gas passageway since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, applicant places no criticality on the range claimed, indicating simply that the distance the engaging surface of the drying chamber can be spaced apart from the gas passageway is preferably less than 200% of a radius of the gas passageway (e.g., 50-200%, 75-200%, 100-200%, 125-200%) (paragraph [0094]).
Claims 60-61 are rejected under 35 U.S.C. 103 as being unpatentable over by Hubbard, Jr. et al. (US 2013/0056158 A1) in view of Sorensen et al. (WO 01/33971 A1).
 	For claims 60-61, the method of Hubbard, Jr. et al. as above includes all that is recited in claims 60-61 except for the drying gas is introduced into the single-use drying chamber at a temperature greater than 150°C or greater than 200°C.  Sorensen et al. teaches  a concept of supplying drying gas 5 into a single-use drying chamber 1 at temperature of 160-400°C (Fig. 1, page 5, line 28-29 and claim 1). As Sorensen et al. teaches a temperature range overlap or lie inside the claimed range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hubbard, Jr. et al. to introduce the drying gas into the single-use drying chamber at a temperature greater than 150°C or greater than 200°C since applicant appears to have placed no criticality on the claimed range (see pp. [0008] indicating the temperature “can” be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over by Hubbard, Jr. et al. (US 2013/0056158 A1) in view of Ackerman et al. (WO2017/079468 A1)
 	 The method of Hubbard, Jr. et al. as above includes all that is recited in claim 64 except for the polymeric material forms an inner layer, the inner layer being at least partially surrounded by an outer layer, and wherein the outer layer comprises a different material from the first layer. Ackermann et al. discloses a drying chamber 12 comprising the polymeric material 100 forms an inner layer, the inner layer 100 being at least partially surrounded by an outer layer (wall of drying chamber 12) and wherein the outer layer comprises a different material from the first layer (paragraphs [0087], [0116], [0128] discloses liner 100 is made of plastic and a stainless steel drying chamber 12). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the method of Hubbard, Jr. et al. to include the polymeric material forms an inner layer, the inner layer being at least partially surrounded by an outer layer, and wherein the outer layer comprises a different material from the first layer as taught by Ackerman et al. in order to ensure against cross contamination between spray-drying different powders and to enable an easy replacement of the relatively inexpensive inner layer between runs of different powders, with replacement of a new fresh replacement liner being affected without undue expense.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY